Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 19-20, drawn to a sensor refresh system, classified in CPC G01N 2021/6439.
II. Claims 11-18, drawn to a sensor refresh system, classified in CPC G01N 2021/6439.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design (Claim 1 requires “an optical source” while claim 11 requires a first optical source and a second optical source).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Jakubowski on 12/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 11-10 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dryer of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 9, the specification fails to provide proper antecedent basis for a “dryer”. 
Note that, the instant divisional application has a different specification from the parent application. Application should be redesignated as a continuation-in-part if applicant desires addition of new matter relative to the parent application.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “irradiating the sensor…to dissociate” (claim 1), “generates infrared light…” (claim 1), “determining an amount…” (claim 5), “undergoing one or more electronic property changes…” (claim 7), “partially drying…” (claim 9), and “to immobilize the sensor…” (claim 10) are interpreted as intended uses or capabilities of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites the limitation “dryer”. The disclosure does not describe the limitation of “dryer”.  The specification discloses that the sensor system may be configured to at least partially dry the receptor (paragraph [0032]) and that the sensing assembly may be dried before starting the direction of light (paragraph [0033]), Thus, claim 9 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Furthermore, the parent application (16/731,430) does not disclose a “dryer”. However, the parent application does disclose “a unit configured to at least partially dry…” (specification, paragraph [0004]). 
Note that, the instant divisional application has a different specification from the parent application. Application should be redesignated as a continuation-in-part if applicant desires addition of new matter relative to the parent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGimpsey et al. (US 20070042450 A1).
Regarding claim 1, McGimpsey teaches a sensor refresh system (abstract; Fig. 1), comprising: 
a sensor assembly (Fig. 1) including a sensing surface (108); 
a sensor (102, 104, 106) attached to the sensing surface of the sensing assembly (Fig. 1), the sensor including a receptor (104) binding a chemical species in a binding state (paragraph [0082]); and 
an optical source (paragraph [0102], “light source”) capable of irradiating the sensor when the chemical species is in the binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (paragraph [0038] teaches the light has a wavelength between 200 nm and 1400 nm and includes the infrared portion of the electromagnetic spectrum).
Note that the functional recitations that describe the optical source are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. 
Regarding claim 2, McGimpsey further teaches wherein the chemical species is an ion or a gas (paragraph [0015]).
Regarding claim 3, McGimpsey further teaches wherein the optical source is capable of generating infrared light, microwaves, or radio waves (paragraph [0038] teaches the light has a wavelength between 200 nm and 1400 nm and includes the infrared portion of the electromagnetic spectrum).
Regarding claim 7, McGimpsey further teaches wherein the sensing surface has a material capable of undergoing one or more electronic property changes upon binding to the chemical species (paragraph [0077] teaches an “electrically conductive material 108”; paragraph [0098] teaches electrically conductive materials include metal oxides).
Regarding claim 8, McGimpsey further teaches wherein the material is a metal oxide or an organic semiconductor (paragraph [0098]).
Regarding claim 9, McGimpsey further teaches system further comprising a dryer (paragraph [0140] teaches “a stream of nitrogen” is capable of drying a surface prior to use) capable of at least partially drying the receptor before the optical source irradiates the sensor when the chemical species is in the binding state.
Note that the functional recitations that describe the dryer are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over McGimpsey as applied to claim 1 above, and further in view of De Silva et al. (GB 2412657 A).
Regarding claim 4, McGimpsey further teaches a fluorophore (Fig. 1, 102), an anchor (106), and attaching the sensor to the sensing surface of the sensing assembly (Fig. 1). McGimpsey fails to teach wherein the sensor includes a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore.
De Silva teaches a tagging system for chemical compounds, e.g. ionic species, (abstract) comprising a sensor (Fig. 1; page 3, lines 26-30). De Silva teaches the sensor includes a spacer (Fig. 1, “space”) bound to a receptor (receptor), a fluorophore bound to the spacer (Fig. 1). De Silva teaches a solid support wherein the sensor is attached thereto (page 3, lines 16-21). De Silva teaches the presence of the spacer means that the fluorophore and receptor are spatially distinct and any orbital interactions between these portions of the sensor are minimized (page 4, lines 5-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGimpsey to incorporate the teachings of De Silva to provide the sensor includes a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore. Doing so would utilize known sensors for analyzing chemical compounds which would have a reasonable expectation of successfully improving fluorescence analysis of the fluorophore, and thus detection of a chemical species, by minimizing interactions between portions of the sensor as taught by De Silva.
Regarding claim 5, McGimpsey further teaches wherein the sensor includes a photodetector (paragraph [0110], “detector”) capable of determining an amount of the chemical species by measuring fluorescence when the optical source irradiates the sensor when the chemical species is in the binding state (paragraph [0110])).
Regarding claim 6, McGimpsey further teaches wherein the fluorophore is anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8-naphthalimide, N,N,N',N'- tetramethylbenzidine, porphyrin, or pyrene (paragraph [0080]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGimpsey as applied to claim 1 above, and further in view of Wolfbeis et al. (WO 9516052 A1).
Regarding claim 10, McGimpsey fails to teach wherein the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof.
Wolfbeis teaches a sensor for measuring analytes based on a biological cell culture (abstract; Fig. 1) comprising a polymer thin film (claim 7, “polymer matrix”) embedded with a sensing surface (surface of element 14) of a sensing assembly (14) to immobilize a sensor (claim 7, “indicator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGimpsey to incorporate the teachings of Wolfbeis to provide wherein the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof. Doing so would utilize well-known structures of sensors that would improve attachment of sensors onto a sensing surface as taught by Wolfbeis.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGimpsey et al. (US 20070042450 A1) in view of Myerholtz et al. (US 5306644 A).
Regarding claim 19, McGimpsey teaches a sensor refresh method comprising: 
binding a chemical species in a binding state to a receptor of a sensor attached to a sensing surface of a sensing assembly (paragraph [114] teaches binding of a potassium ion to an analyte binding molecule; Fig. 1 shows the sensing surface 108 of the sensing assembly); and 
irradiating the sensor via an optical source when the chemical species is in the binding state (paragraphs [0070]-[0071] teach analyte complexation within a binding site suppresses electron transfer to an excited fluorophore to increase fluorescence intensity, which can be related to analyte concentration or activity, and that excitation light is modulated for measurement; paragraph [0102] teaches a light source for excitation of the fluorophore portion of the analyte sensing molecule).
McGimpsey fails to teach irradiating the sensor via an optical source when the chemical species is in the binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state.
Myerholtz teaches a device (Fig. 1) for measuring analytes comprising a chemical binding layer (19), wherein chemicals of interests bind to the surface of the device (column 11, lines 1-5). Myerholtz teaches that sensors can be refreshed after each measurement to regain the original response by applying energy in the form of heat or light (column 10, lines 3-21), which provides advantages of improved accuracy of measurement and reducing the cost per sample by reusing the devices (column 9, lines 59-68 and column 10, lines 2-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGimpsey to incorporate the teachings of Myerholtz to provide irradiating the sensor via an optical source when the chemical species is in the binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state. Doing so would improve accuracy of measurement and reduce the cost per sample by reusing the system as taught by Myerholtz.
Regarding claim 20, McGimpsey teaches wherein the optical source generates infrared light, microwaves, or radio waves (paragraph [0038] teaches the light has a wavelength between 200 nm and 1400 nm and includes the infrared portion of the electromagnetic spectrum).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jurchenko et al. (Carol Jurchenko and Khalid S. Salaita, “Lighting Up the Force: Investigating Mechanisms of Mechanotransduction Using Fluorescent Tension Probes”, 2015, Molecular and Cellular Biology, 35(15)) teaches a review of fluorescent probes for studying cells (abstract). Jurchenko teaches a sensor (Fig. 1B) wherein the sensor includes a spacer (“fluorophore” and “flexible linker”) bound to a receptor (“biological ligand”), a fluorophore (“fluorophore or quencher”) bound to the spacer, and an anchor bound to the fluorophore (the attachment between the “fluorophore or quencher” and “surface”).
Nahm et al. (US 20090211345 A1) teaches a lateral flow assay biochip for analysis of analytes (abstract). Nahm teaches drying biochip in an oven or with lyophilization for attaching a reagent to a pad of the biochip (paragraphs [0178]-[0179]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797